DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 contains limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following:
Each of the following Claim limitations:
Claim 1: “measurement equipment configured to …”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “equipment” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE. The specification fails to show the corresponding structures of the components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claim 1 contains placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  
Dependent claims 2-9 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claims 1-9 are rejected under 35 U.S.C. 112 (b) for the above reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elovici et al. (Pub. No.: US 2019/0258805, hereinafter Elovici) in view of Kladko et al. (Pub. No.: US 2008/0091975, hereinafter Kladko).
Regarding claim 1: Elovici discloses a debug tool configured to obtain a sequence of debug outputs from the digital device (Elovici - [0068]: the internal status of the Sony smartwatch and the ZGPAX smartwatch devices from both CPU utilization (user and system perspectives in percentages) and memory consumption (from the free RAM point of view in kB) that were recorded during the test with respect to the testing time (in seconds) are shown in FIGS. 6A through 6D … The communication activity obtained during the test performed, in terms of packets per second (axis Y), with respect to the testing time in seconds (axis X) is shown in FIG. 6E. The graph was generated using the information extracted from the 10 Graph tool (Wireshark)); and
a controller operatively coupled to the measurement equipment and the debug tool and configured to correlate, in time, the sequence of measurements with the sequence of debug outputs (Elovici - FIG. 6F shows the correlation in the time dimension between all of the events/anomalies that occurred during the testing process. See also [0074]). 
Although Elovici teaches measurement of digital devise during test, it doesn’t explicitly teach a sequence of measurements of a side-channel leakage characteristic of a digital device under test.
However, in an analogous art,  Kladko discloses: measurement equipment configured to obtain a sequence of measurements of a side-channel leakage characteristic of a digital device under test (Kladko - [0033]: For a particular operation and for particular values of parameters of this operation (if any) one measures one or several physical characteristics of the device or its environment observed during execution of this operation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici with Kladko so that the one or several physical characteristics of the device or its environment observed during execution is measured. The modification would have allowed the system to obtain measurement of physical characteristics of the device for side-channel testing (Kladko - [0032]). 
Regarding claim 3: Elovici as modified discloses wherein correlating the sequence of measurements with the sequence of debug outputs comprises processing the sequence of measurements into first time series data, processing the sequence of debug outputs into second time series data, and providing both the first time series data and the second time series data as data points indexed using a common time reference (Elovici - Figs 6A-6F).
Regarding claim 5: Elovici as modified discloses wherein the side-channel leakage characteristic comprises a measurement of power consumed by the digital device under test (Kladko - [0008]: Examples of such characteristics include electric power consumed by the device).
Regarding claim 6: Elovici as modified discloses wherein the side-channel leakage characteristic comprises a measurement of electromagnetic emissions of the digital device under test (Kladko - [0008]: Examples of such characteristics include … electromagnetic waves emitted by the device).
Regarding claim 7: Elovici as modified discloses wherein the side-channel leakage characteristic comprises a measurement of execution time of an algorithm being executed by the digital device under test (Kladko - [0008]: Examples of such characteristics include … time it takes to perform certain operations and others).
Kladko is combined with Elovici herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.
Regarding claim 9: Elovici as modified discloses wherein the debug tool and the digital device under test are integrated into a same electronic circuit (Elovici - [0019]: Any relevant simulator and/or measurement and analysis tool may be deployed in the testbed 10. See Fig. 1).
Regarding claims 10, 12 and 14-16: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1, 3 and 5-7. Therefore, claims 10, 12 and 14-16 are also rejected for similar reasons set forth in claims 1, 3 and 5-7. 

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elovici et al. (Pub. No.: US 2019/0258805, hereinafter Elovici) in view of Kladko et al. (Pub. No.: US 2008/0091975, hereinafter Kladko) and Nelms et al. (Pub. No.: US 2021/0359508, hereinafter Nelms).
Regarding claims 2 and 11: Elovici as modified doesn’t explicitly teach but Nelms discloses wherein the controller is configured to generate and provide a common timing signal to both the measurement equipment and the debug tool (Nelms - [0029]: the common time source may comprise a time signal from a global navigation satellite system (GNSS) system. An IED may include a receiver configured to receive the time signal from the GNSS system. In various embodiments, the IED may be configured to distribute the time signal to other), wherein the debug tool is configured to time stamp plural debug outputs belonging to the sequence of debug outputs based on the common timing signal, and wherein the measurement tool is configured to acquire plural measurements of the sequence of measurements based on the common timing signal (Nelms - [0037]: A common time signal may be used to time-align measurements for comparison and/or to synchronize action across the electrical power system. Utilizing a common or universal time source may ensure that IEDs have a synchronized time signal that can be used to generate time-synchronized data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici and Kladko with Nelms so that a common time signal is sent to plural devices in the system. The modification would have allowed the system to use a common time signal to time-align measurements for comparison and/or to synchronize action across the electrical power system. 
Regarding claims 4 and 13: Elovici as modified doesn’t explicitly teach but Nelms discloses wherein the controller is further configured to generate and provide a common timing signal to both the measurement equipment and the debug tool, wherein the measurement equipment and the debug tool are configured to operate based on the common timing signal, and wherein the common time reference is synchronized with the common timing signal (Nelms - [0037]: A common time signal 168 may be used to time-align measurements for comparison and/or to synchronize actions across system 100. Utilizing a common or universal time source may ensure that IEDs have a synchronized time signal that can be used to generate time-synchronized data, such as synchrophasors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici and Kladko with Nelms so that a common time signal is sent to plural devices in the system. The modification would have allowed the system to use a common time signal to time-align measurements for comparison and/or to synchronize action across the electrical power system.
Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elovici et al. (Pub. No.: US 2019/0258805, hereinafter Elovici) in view of Kladko et al. (Pub. No.: US 2008/0091975, hereinafter Kladko) and Cuni et al. (Pub. No.: US 2007/0263649, hereinafter Cuni).
Regarding claims 8 and 17: Elovici as modified doesn’t explicitly teach but Cuni discloses wherein the controller is further configured to generate a trigger signal upon observation of a predetermined pattern in the sequence of debug outputs, the trigger signal transmitted to the measurement equipment, the measurement equipment configured to obtain a measurement in response to receipt of the trigger signal (Cuni - [0106]: the trigger module 188 may create a capture trigger in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN. For example, in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN, the trigger module 188 may create a capture trigger to capture buffer-to-buffer credits).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici and Kladko with Cuni so that predetermined event will provide a trigger. The modification would have allowed the system to provide a trigger in response to a predetermined event for taking further action.
Regarding claim 18: Elovici discloses A method for analyzing side-channel related security vulnerabilities, the method comprising:
obtaining, by a debug tool, a sequence of debug outputs from a digital device under test (Elovici - [0068]: the internal status of the Sony smartwatch and the ZGPAX smartwatch devices from both CPU utilization (user and system perspectives in percentages) and memory consumption (from the free RAM point of view in kB) that were recorded during the test with respect to the testing time (in seconds) are shown in FIGS. 6A through 6D … The communication activity obtained during the test performed, in terms of packets per second (axis Y), with respect to the testing time in seconds (axis X) is shown in FIG. 6E. The graph was generated using the information extracted from the 10 Graph tool (Wireshark));
Although Elovici teaches measurement of digital device during test, it doesn’t explicitly teach measurements of a side-channel leakage characteristic of a digital device.
However, in an analogous art,  Kladko discloses: measurement equipment to obtain one or more measurements of a side-channel leakage characteristic of the digital device (Kladko - [0033]: For a particular operation and for particular values of parameters of this operation (if any) one measures one or several physical characteristics of the device or its environment observed during execution of this operation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici with Kladko so that the one or several physical characteristics of the device or its environment observed during execution is measured. The modification would have allowed the system to obtain measurement of physical characteristics of the device for side-channel testing (Kladko - [0032]).
However, the combination of Elovici and Kladko doesn’t explicitly teach but Cuni discloses monitoring, by a controller or by the debug tool, for a predetermined pattern in the sequence of debug outputs; in response to detecting the predetermined pattern, triggering, by the controller or by the debug tool (Cuni - [0106]: the trigger module 188 may create a capture trigger in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN. For example, in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici and Kladko with Cuni so that predetermined event will provide a trigger. The modification would have allowed the system to provide a trigger in response to a predetermined event for taking further action.
Regarding claim 19: Elovici as modified discloses further comprising correlating, in time, the one or more measurements with the sequence of debug outputs (Elovici - Figs 6A-6F, FIG. 6F shows the correlation in the time dimension between all of the events/anomalies that occurred during the testing process. See also [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walters (Pub. No.: US 2016/0140340) - Side-channel leakage evaluator and analysis kit
ARMAGOST et al. (Pub. No.: US 2020/0300912) - Debug tool for test instruments coupled to a device under test  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437